Citation Nr: 0424296	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date prior to June 11, 2001 for 
the grant of service connection for fracture of the right 
olecranon and subsequent ulnar nerve transplant (ulnar nerve 
disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to December 
1964 and with the Army National Guard from November 1978 to 
June 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The veteran testified before a Decision Review 
Officer at a hearing at the RO in June 2003.  


FINDING OF FACT

A claim for service connection for ulnar nerve disorder was 
not received prior to June 11, 2001.


CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date prior to June 11, 2001, for the grant of entitlement to 
service connection for ulnar nerve disorder, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.


In the original claim dated June 11, 2001, the veteran sought 
service connection for his ulnar nerve disorder.  The veteran 
was provided notice in an August 2001 letter of the evidence 
needed to substantiate his claim as well as notice of the 
assistance that would be provided by VA in substantiating his 
claim.  This letter was provided to the veteran prior to the 
April 2002 rating decision, which granted service connection 
for ulnar nerve disorder.  In his notice of disagreement to 
the April 2002 rating decision, the veteran then raised the 
issue of entitlement to an earlier effective date.  
Therefore, the issue is what are the notice requirements of 
VA pertaining to the veteran's earlier effective date claim.  

This question was answered in a recent general counsel 
opinion.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  
Regardless, the Board finds that the RO, in the August 2002 
statement of the case (SOC) and September 2003 supplemental 
statement of the case (SSOC), advised the veteran of the 
responsibilities of the VA and the claimant are in developing 
the record.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
the veteran's private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  Furthermore, the actual text of the laws and 
regulations used to assign effective dates for service 
connection were provided in the August 2002 SOC and September 
2003 SSOC.  Therefore, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 

Analysis

The veteran contends that an effective date prior to June 11, 
2001, is warranted for the grant of service connection for 
ulnar nerve disorder.  Generally, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown and finality of prior decisions.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2003).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2003).  

The veteran asserts in his testimony and written statements 
that the proper effective date should be prior to June 11, 
2001.  The veteran states that he applied for service 
connection when he retired from National Guard service, but 
was told that it was the Army's problem and not to apply for 
benefits.  He then proceeded to apply for benefits through 
worker's compensation with the State of Idaho.  In support of 
his claim, the veteran submitted numerous medical records 
documenting the injury in 1987, records from workers 
compensation claim, statements from other servicemen 
attesting to the veteran's injury, and pleadings from a case 
before the Industrial Commission of the State of Idaho, 
including his deposition.  

Upon review, it is not entirely clear from the veteran's 
testimony that he communicated with VA about his claim after 
retiring from the National Guard.  He does not appear to be 
sure that he spoke with representatives from VA, the State of 
Idaho for workers compensation, or some other agency.  What 
is clear from his deposition in May 1990 is that the veteran 
did apply and receive workers compensation benefits from the 
State of Idaho at that time.  It is also clear from the 
veteran's statements in the record that he did not make a 
written request for benefits or fill out an application for 
benefits with VA prior to June 11, 2001.  In addition, all 
the records received by VA pertaining to the veteran's injury 
were received after the veteran filed his claim for service 
connection on June 11, 2001.  As such, the Board finds that 
the record does not show that veteran submitted any 
communication or action indicating intent to apply for 
service connection for his ulnar nerve disorder prior to 
filing the VA Form 21-526, which was received on June 11, 
2001.  

Because no claim for service connection was received prior to 
June 11, 2001, applicable law mandates that the effective 
date of the grant of service connection for that disability 
cannot be earlier than June 11, 2001.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  As a result, the claim for 
entitlement to an earlier effective date must be denied.




ORDER

An earlier effective date prior to June 11, 2001, for an 
award of service connection for ulnar nerve disorder, is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



